Citation Nr: 1709918	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right lower leg disorder, to include as secondary to the service-connected bilateral pes planus (flat feet). 

2.  Entitlement to service connection for a right thigh disorder, to include as secondary to the service-connected bilateral pes planus.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected bilateral pes planus.

4.  Entitlement to service connection for a right ankle disorder, to include as secondary to the service-connected bilateral pes planus.

5.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected bilateral pes planus. 

6.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

7.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.
8.  Entitlement to a rating in excess of 10 percent for painful scars of the left lower extremity and left buttock.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1989 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, September 2012, and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Washington, D.C.  The St. Petersburg RO has current jurisdiction.

In March 2011, the Veteran testified at a board hearing before a now-retired Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Following the VJL's retirement, the Veteran was provided the opportunity to request a new hearing but did not do so.

In June 2011, the Board remanded the claims for service connection for further development, and decided other claims.  The above-captioned claims for higher ratings were not yet in appellate status.
 
In July 2014, the Board denied each of the above claims for service connection, and remanded the claims for higher ratings for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran appealed the Board's denials of service connection to the United States Court of Appeals for Veterans Claims (Court). 

In May 2015, the Court vacated the July 2014 Board decision on each of the above claims for service connection, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In April 2016, the Board remanded the claims for service connection for development consistent with the Joint Motion.  The Board inadvertently omitted from the decision the claims for higher ratings for headaches, bilateral pes planus, and  painful scars of the left lower extremity and left buttock, which remained pending from the July 2014 remand.

The Board has recharacterized the claims for service connection to include consideration of service connection on a secondary basis, in accordance with the Joint Motion.

The electronic filing system contains additional documents that were associated with the record since the RO's last readjudication of the claims without a waiver of RO jurisdiction.  However, as the documents contain cumulative information that is not pertinent to the disposition of the claims for service connection, there is no risk of prejudice to the Veteran from proceeding without the waiver. 

The claims for higher ratings for migraine headaches, bilateral pes planus, and  painful scars of the left lower extremity and left buttock are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's right lower leg disorder is not attributable to service, was not caused or aggravated by his service-connected bilateral pes planus, and arthritis of the right lower leg was not manifest within one year of his separation from service.

2. The Veteran's right thigh disorder is not attributable to service, was not caused or aggravated by his service-connected bilateral pes planus, and arthritis affecting the right thigh was not manifest within one year of his separation from service.

3. The Veteran's right knee disorder is not attributable to service, was not caused or aggravated by his service-connected bilateral pes planus, and arthritis of the right knee was not manifest within one year of his separation from service.

4. The Veteran's right ankle disorder is not attributable to service, was not caused or aggravated by his service-connected bilateral pes planus, and arthritis of the right ankle was not manifest within one year of his separation from service.

5. The Veteran's back disorder is not attributable to service, was not caused or aggravated by his service-connected bilateral pes planus, and arthritis of the back was not manifest within one year of his separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right lower leg disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for a right thigh disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  The criteria for entitlement to service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

5.  The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The claims for service connection for disorders of the right lower leg, thigh, knee, ankle, and back were denied in the October 2008 rating decision on appeal.  In June 2011, the Board remanded the claims for further development.  In July 2014, the Board denied the claims, finding that the disorders were not incurred in or due to military service.  

In May 2015, the Board's July 2014 decision was vacated due to the fact that it failed to address whether the disorders were secondary to the Veteran's service-connected bilateral pes planus.  The parties determined that the matter of entitlement to secondary service connection had been reasonably raised by the record.  In April 2016, the Board remanded the claims in order to obtain a medical opinion addressing secondary service connection.

The record shows the Veteran has current degenerative joint disease affecting the right hip/thigh, knee, and ankle.  See, e.g., 2008-2009 VA treatment records.  He also has a current low back strain and right sacroiliac strain.  See July 2011 VA Examination Report.  

At the March 2011 hearing, he testified that these disorders are related to marching and playing sports in service.  He did not testify as to any specific injury in service, other than noting he had pulled a hamstring playing football once but did not seek treatment for it.  He testified he was given Motrin in service for pain.  He further testified that the disorders are related to his service-connected bilateral foot disability, stating that he has experienced pain since service and felt it was pretty much connected to his feet.

Service treatment records (STRs) show that on entry into service, no abnormalities of the spine or the right leg, including the hip/thigh, knee, or ankle, were found and the Veteran raised no related complaints in the accompanying Report of Medical History.  Additionally, the Board finds the STRs, including those generated at separation, do not indicate a disorder of the right lower leg, right thigh, right knee, right ankle, or back.  The records show that in June 1989, the Veteran was injured when he fell through a glass coffee table.  The records show the Veteran sustained lacerations to his left leg and left buttock, for which he was service-connected in a February 2009 rating decision.  While portions of a handwritten emergency department record from June 1989 are illegible as to which leg was affected, and a typed narrative attached to the Report of Medical History on separation references lacerations to the right leg, the Board finds the narrative to contain a typographical error.  At no point has the Veteran contended that it was his right leg that was injured in the coffee table accident; to the contrary, he has denied specific injuries in his written statements, March 2011 hearing testimony, and on VA examinations.  Indeed, when discussing the coffee table accident, the Veteran reported to a January 2009 VA examiner that it was his left leg that was injured.  Moreover, on review of the case, the Court noted no error in this regard in the May 2015 proceedings.  The Board thus finds that the lacerations sustained in the coffee table accident involved the left, not the right, leg.

As discussed by the Board in the July 2014 decision, post-service treatment records beginning in 2001 document pertinent joint pain.  In September 2001, the Veteran sought treatment for  right ankle pain.  In May 2003, he saw a private physician, reporting a gradual onset of low back pain and stiffness in his right hip and right knee, which had begun when he started a job driving a van.  In October 2004, he was seen for a private consultation after reporting right groin and right lateral knee pain.  He also reported pain in his low back and said the pain worsened with prolonged sitting.  In May 2008, the Veteran reported having right knee, right hip, and right ankle pain for a few months. The Veteran stated that he thought the pain was due to Tae Bo, but it had persisted since he quit.  X-rays were normal.

On VA examination in July 2011, the Veteran's right ankle and spine were examined and the claims file was reviewed.  The examiner documented the Veteran's history of playing sports, including football and basketball, and provided a summary of the STRs.  The Veteran reported that his back pain started five years prior.  An x-ray from that time was normal.  The examiner opined that the right ankle and back disorders were less likely than not due to service based on the STRs and the delayed onset of problems, including problems with the right ankle in 2008 and problems with the back in 2005-2006.

In an October 2012 VA medical opinion, the examiner reviewed the Veteran's entire claims file and concluded that his right ankle, knee, lower leg, and thigh disabilities were less likely than not a result of his service.  The examiner noted that at the time of the 2011 VA examination, clinical evaluations of the right ankle, knee, and right lower extremity were normal.  Ranges of motion were normal, gait was normal, and muscle testing was normal throughout the right leg.  Given these findings, and as STRs did  not show injuries to his right ankle, knee, lower leg, or thigh, the conditions were less likely than not related to service.

In a July 2016 VA medical opinion, the examiner reviewed the entire claims file and opined it was less likely than not that the Veteran's disorders of the right lower leg, thigh, knee, ankle, and back were caused or aggravated by the service-connected bilateral pes planus.  The examiner explained there was no evidence of any pain or disability referable to the pes planus.  While the Veteran has plantar fasciitis, this is a separate disability and there is no indication that it is related to his pes planus.  Further, the pain occurred in his heel, not his arch, and all of the podiatry records indicated a non-antalgic (non-painful) gait.  As such, there was no medical reason why asymptomatic pes planus would have caused the joint or spine conditions.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claims.  The evidence does not show that the current orthopedic disabilities are related to his active military service or caused or aggravated by his service-connected foot condition.  The evidence does not show that chronic disabilities were incurred in service.  It also shows that they were not shown until many years after service discharge.  The medical opinion evidence is also persuasive.  The examiners addressed the contentions of service connection, but opined that the Veteran's right lower leg, thigh, knee, ankle and back disorders are not related to service, or caused or aggravated by the service-connected bilateral pes planus.  The examiners based their conclusions on an examination of the claims file, including STRs and the post-service treatment records and diagnostic reports.  They reviewed and accepted the Veteran's reported history and symptoms in rendering the opinions.  The July 2011 examiner specifically noted the Veteran's sports history, and the July 2016 examiner specifically addressed the contention that the disorders arose from the service-connected foot disability.  

On the matter of nexus, the only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiners were medical professionals who each reviewed the claims file and considered the reported history, including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the current symptoms were not related to service or the service-connected pes planus.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

The Board further finds that presumptive service connection for arthritis as a "chronic disease" is not warranted as there is no documentation of arthritis of the right lower leg, right thigh, right knee, right ankle, or back within one year of the Veteran's 1989 discharge.  As for a continuity of symptomatology between the current disorders and service, arthritis of the right lower leg, right thigh, right knee, right ankle, and back not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable to the claims.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by a June 2008 letter.  Moreover, at the March 2011 hearing, the VLJ clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran could submit in support of the claims.  These actions by the VLJ satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The June 2008 letter is deficient to the extent it did not provide the criteria necessary to establish service connection for the claims for a right lower leg disorder, right thigh disorder, right knee disorder, right ankle disorder, or back disorder on a secondary basis.  However, the Board finds that the Veteran has not been prejudiced by this because the record evidence reflects that he had actual notice of the required criteria.  As reflected by the record and as discussed by the Court in the Joint Motion, the Veteran and his representative have asserted that service connection should be granted for these conditions because they were caused or aggravated his service-connected bilateral pes planus.  Moreover, secondary service connection was addressed by the RO in the September 2016 supplemental statement of the case.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate in the processing of his claims, which was demonstrated by way of his actual knowledge as well as a reasonable understanding of what was necessary to substantiate his claims on a secondary basis.  Accordingly, the Board finds the notice error to be non-prejudicial.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F. 2d 333 (3d Cir. 1974) (holding that no error can be predicated on insufficiency of notice since its purpose had been served).

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The Board is further satisfied that the RO has substantially complied with its April 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ requested and obtained updated VA treatment records, and obtained medical opinions responsive to the Board's inquiries.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for a right lower leg disorder is denied. 

Service connection for a right thigh disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a back disorder is denied. 



REMAND

In July 2014, the Board remanded the claims for higher ratings for migraine headaches, bilateral pes planus, and painful scars of the left lower extremity and left buttock for the issuance of a SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In November 2014, the RO issued a SOC in accordance with the Board's remand.  In response, the Veteran filed a timely VA Form 9 in which he requested a Board hearing by live videoconference. 

Pursuant to 38 C.F.R. § 20.700(e) (2016), an appellant may request and be scheduled for an in-person or video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  As the Veteran has neither withdrawn his hearing request, nor been afforded the hearing, these claims must be remanded for this purpose.  

In addition, in the July 2014 remand, the Board noted it could not point to the Veteran's November 2012 claim for a higher rating for his painful scars of the left lower extremity and left buttock in either the Virtual VA or VBMS systems.  The RO was instructed to associate the document with the record, but has not done so.  This should be accomplished while these claims are on remand.

Accordingly, these remaining claims are REMANDED for the following action:

1.  Associate the Veteran's November 30, 2012 claim 
for a higher rating for painful scars of the left lower extremity and left buttock (referenced in the November 2014 SOC) with the electronic record. 

2.  Schedule the Veteran for a Board hearing by live videoconference at the RO for the claims for higher ratings for (1) migraine headaches, (2) bilateral pes planus, and (3) painful scars of the left lower extremity and left buttock.  Appropriate notification must be given to the Veteran and the notice must be documented and associated with his claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the claims must be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


